—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09 [1]), arising out of a search of the backseat of an automobile in which defendant was the sole backseat passenger and the discovery of two glassine bags containing cocaine directly under the seat. Viewing the evidence in the light most favorable to the People (see, People v Williams, 84 NY2d 925, 926) and considering the statutory presumption of Penal Law § 220.25 (1), we conclude that there is legally sufficient evidence from which the jury could have concluded beyond a reasonable doubt that defendant knowingly possessed the cocaine found in the automobile (see, People v Bleakley, 69 NY2d 490, 495; People v Washington, 233 AD2d 684). We further conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, supra, at 495).
Defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Criminal Possession Controlled Substance, 4th Degree.) Present—Pine, J. P., Callahan, Doerr, Balio and Boehm, JJ.